14-52607-amk   Doc   FILED 01/21/21   ENTERED 01/21/21 14:31:04   Page 1 of 8
14-52607-amk   Doc   FILED 01/21/21   ENTERED 01/21/21 14:31:04   Page 2 of 8
                   323 FIFTH STREET                                                                                      (800) 603-0836
                   EUREKA CA 95501                                                                Para Español, Ext. 2660, 2643 o 2772
                                                                                                      8:00 a.m. - 5:00 p.m. Pacific Time
                                                                                                              Main Office NMLS #5985
                                                                                                            Branch Office NMLS #9785




              MICHAEL SHAFFER
              C/O CARL HITEMAN
              226 N BROADWAY ST
              MEDINA OH 44256


Analysis Date: January 12, 2021                                                                                                           Final
Property Address: 7889 HUBBARD VALLEY SEVILLE, OH 44273                                                                   Loan:
                                    Annual Escrow Account Disclosure Statement
                                                 Account History

      This is a statement of actual activity in your escrow account from June 2020 to Feb 2021. Last year's anticipated activity
      (payments to and from your escrow account) is next to the actual activity.

Payment Information               Current:     Effective Mar 01, 2021:             Escrow Balance Calculation
 Principal & Interest Pmt:              756.23                 756.23              Due Date:                                    Jan 01, 2021
 Escrow Payment:                        433.55                 641.96              Escrow Balance:                                  (346.12)
 Other Funds Payment:                      0.00                   0.00             Anticipated Pmts to Escrow:                       867.10
 Assistance Payment (-):                   0.00                   0.00             Anticipated Pmts from Escrow (-):               1,760.00
 Reserve Acct Payment:                     0.00                   0.00             Anticipated Escrow Balance:                     ($1,239.02)
  Total Payment:                        $1,189.78               $1,398.19


                     Payments to Escrow        Payments From Escrow                                  Escrow Balance
       Date          Anticipated   Actual      Anticipated     Actual         Description            Required       Actual
                                                                          Starting Balance                0.00     (1,959.07)
      Jun 2020                      433.55                            *                                   0.00     (1,525.52)
      Jun 2020                                               1,760.00 *   County Tax                      0.00     (3,285.52)
      Jul 2020                      433.55                            *                                   0.00     (2,851.97)
      Aug 2020                                                 431.13 *   Forced Place Insur              0.00     (3,283.10)
      Sep 2020                      528.48                            *   Escrow Only Payment             0.00     (2,754.62)
      Sep 2020                    1,300.65                            *                                   0.00     (1,453.97)
      Sep 2020                    1,339.05                            *   Escrow Only Payment             0.00       (114.92)
      Sep 2020                                                 143.71 *   Forced Place Insur              0.00       (258.63)
      Oct 2020                      433.55                            *                                   0.00        174.92
      Oct 2020                                                 143.19 *   Forced Place Insur              0.00         31.73
      Nov 2020                      433.55                            *                                   0.00        465.28
      Nov 2020                                                 143.01 *   Forced Place Insur              0.00        322.27
      Dec 2020                    1,003.89                            *   Escrow Only Payment             0.00      1,326.16
      Dec 2020                                                 142.83 *   Forced Place Insur              0.00      1,183.33
      Dec 2020                                               1,963.00 *   Homeowners Policy               0.00       (779.67)
      Jan 2021                      433.55                            *                                   0.00       (346.12)
                                                                          Anticipated Transactions        0.00       (346.12)
      Jan 2021                    433.55                                                                               87.43
      Feb 2021                    433.55                     1,760.00     County Tax                               (1,239.02)
                         $0.00 $7,206.92            $0.00   $6,486.87


                                                                                                                                Page 1
           14-52607-amk           Doc        FILED 01/21/21          ENTERED 01/21/21 14:31:04                   Page 3 of 8
An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
our toll-free number.


Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                                      Page 2
      14-52607-amk              Doc        FILED 01/21/21             ENTERED 01/21/21 14:31:04                        Page 4 of 8
Analysis Date: January 12, 2021                                                                                                                   Final
Borrower: MICHAEL SHAFFER                                                                                                           Loan:
                                                Annual Escrow Account Disclosure Statement
                                                       Projections for Coming Year

      This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
      from your account.

        Date              Anticipated Payments                                                                  Escrow Balance
                          To Escrow From Escrow               Description                                 Anticipated      Required
                                                              Starting Balance                             (1,239.02)        981.47
      Mar 2021              456.92                                                                           (782.10)      1,438.39
      Apr 2021              456.92                                                                           (325.18)      1,895.31
      May 2021              456.92                                                                            131.74       2,352.23
      Jun 2021              456.92                                                                            588.66       2,809.15
      Jul 2021              456.92        1,760.00            County Tax                                     (714.42)      1,506.07
      Aug 2021              456.92                                                                           (257.50)      1,962.99
      Sep 2021              456.92                                                                            199.42       2,419.91
      Oct 2021              456.92        1,963.00            Homeowners Policy                            (1,306.66)        913.83
      Nov 2021              456.92                                                                           (849.74)      1,370.75
      Dec 2021              456.92                                                                           (392.82)      1,827.67
      Jan 2022              456.92                                                                             64.10       2,284.59
      Feb 2022              456.92        1,760.00            County Tax                                   (1,238.98)        981.51
                         $5,483.04       $5,483.00

     (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
      Your escrow balance contains a cushion of 913.83. A cushion is an additional amount of funds held in your escrow
      balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
      Federal law, your lowest monthly balance should not exceed 913.83 or 1/6 of the anticipated payment from the account,
      unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
      this issue.

      Your ending balance from the last month of the account history (escrow balance anticipated) is (1,239.02). Your starting
      balance (escrow balance required) according to this analysis should be $981.47. This means you have a shortage of 2,220.49.
      This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
      deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
      months.

      We anticipate the total of your coming year bills to be 5,483.00. We divide that amount by the number of payments expected during
      the coming year to obtain your escrow payment.




                                                                                                                                         Page 3
            14-52607-amk             Doc        FILED 01/21/21             ENTERED 01/21/21 14:31:04                      Page 5 of 8
Analysis Date: January 12, 2021                                                                                                        Final
Borrower: MICHAEL SHAFFER                                                                                                Loan:

                                                                   Paying the shortage: If your shortage is paid in full, your new
      New Escrow Payment Calculation
                                                                   monthly payment will be $1,213.15 (calculated by subtracting the
      Unadjusted Escrow Payment                      456.92
                                                                   Shortage Amount to the left and rounding, if applicable). Paying the
      Surplus Amount:                                  0.00
                                                                   shortage does not guarantee that your payment will remain the same, as
      Shortage Amount:                               185.04
                                                                   your tax or insurance bills may have changed. If you would like to pay
      Rounding Adjustment Amount:                      0.00
                                                                   the shortage now, please pay the entire amount of the shortage before
      Escrow Payment:                               $641.96
                                                                   the effective date of your new payment. To ensure that the funds are
                                                                   posted to your account correctly, please notify your asset manager that
                                                                   you are paying the shortage.

     NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
     premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
     the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
     payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
     Street, Eureka, Ca 95501 or 800-603-0836.

  * Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
  updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
  or return in the self-addressed envelope.




                                                                                                                              Page 4
            14-52607-amk           Doc      FILED 01/21/21           ENTERED 01/21/21 14:31:04                  Page 6 of 8
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                     AKRON DIVISION

 In Re:                                           Case No. 14-52607-amk

 Michael Lee Shaffer
                                                  Chapter 13
 Susan Lee Shaffer

 Debtors.                                         Judge Alan M. Koschik

                                 CERTIFICATE OF SERVICE

I certify that on January 21, 2021, a true and correct copy of this Notice of Mortgage Payment
Change was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Robert T. Tinl, Debtors’ Counsel
          bob@tinlanddeliman.com

          Keith Rucinski, Trustee
          efilings@ch13akron.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Michael Lee Shaffer, Debtor
          7889 Hubbard Valley Road
          Seville, OH 44273




 14-52607-amk         Doc    FILED 01/21/21      ENTERED 01/21/21 14:31:04         Page 7 of 8
    Susan Lee Shaffer, Debtor
    7889 Hubbard Valley Road
    Seville, OH 44273
                                        Respectfully Submitted,

                                        /s/ Molly Slutsky Simons
                                        Molly Slutsky Simons (0083702)
                                        Sottile & Barile, Attorneys at Law
                                        394 Wards Corner Road, Suite 180
                                        Loveland, OH 45140
                                        Phone: 513.444.4100
                                        Email: bankruptcy@sottileandbarile.com
                                        Attorney for Creditor




14-52607-amk   Doc    FILED 01/21/21   ENTERED 01/21/21 14:31:04       Page 8 of 8
